Filed 11/23/20 P. v. Wimberly CA2/4
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



THE PEOPLE,                                                   B304667

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. BA156752)
         v.

CRAIG E. WIMBERLY,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Lisa B. Lench, Judge. Dismissed.
     Richard Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                         INTRODUCTION
       In 1998, a jury convicted appellant Craig Wimberly of
solicitation of murder. (Pen. Code, § 653f, subd. (b).)1 The jury
also found true the allegations regarding appellant’s two prior
strike convictions for robbery. (§ 211.) The trial court imposed a
sentence of 25 years to life under the Three Strikes Law. (§§ 667,
1170.12.) In People v. Wimberly (Feb. 2, 2000, B124020) [nonpub.
opn.], this court modified the conviction to reflect a $2,000 parole
revocation fine and affirmed. Subsequently, appellant appealed
the trial court’s denial of his petition for resentencing under
section 1170.126, which amended the Three Strikes Law. We
affirmed the trial court’s decision in People v. Wimberly (Dec. 20,
2017, B281550) [nonpub. opn.].
       On January 10, 2020, appellant filed a motion for
modification of his sentence pursuant to section 1016.8. He
argued that at the time he entered guilty pleas to two prior
robberies in 1985 and 1988, he was not told that those convictions
could be used to enhance a later sentence under the Three
Strikes Law, and therefore his sentence should be modified under
section 1016.8. The trial court denied appellant’s motion, stating
that the newly-enacted section 1016.8 did not apply to
defendant’s case and, further, that defendant had not waived any
future rights in entering into the plea agreements at issue.
Appellant appealed.
       Appellant’s appointed counsel filed a brief requesting that
we independently review the record for error pursuant to People
v. Wende (1979) 25 Cal. 3d 436 (Wende). We directed counsel to
send the record and a copy of the brief to appellant, and notified

     1Allfurther statutory references are to the Penal Code
unless otherwise indicated.



                                 2
appellant of his right to respond within 30 days. We have
received no response.
                           DISCUSSION
       We dismiss the appeal because appellant is not entitled to
Wende review. “In an indigent criminal defendant’s first appeal
as a matter of right, the Court of Appeal must independently
review the record if appointed counsel represents he or she has
found no arguable issues.” (Conservatorship of Ben C. (2007) 40
Cal. 4th 529, 535, citing Anders v. California (1967) 386 U.S. 738;
Wende, supra, 25 Cal. 3d 436.) A defendant is not entitled to such
review “in subsequent appeals.” (People v. Serrano (2012) 211
Cal. App. 4th 496, 503; see also People v. Kisling (2015) 239
Cal. App. 4th 288, 290.) As this is an appeal from a motion for
postjudgment relief, not a first appeal as a matter of right,
appellant is not entitled to Wende review. (See People v. Cole
(2020) 52 Cal. App. 5th 1023, 1028, review granted Oct. 14, 2020,
S264278.) Because neither appellant nor his counsel has raised
any claims of error, we dismiss the appeal as abandoned. (See
ibid.; People v. Serrano, supra, 211 Cal.App.4th at 503-504;
People v. Kisling, supra, 239 Cal.App.4th at 292 & fn. 3.)
                           DISPOSITION
       The appeal is dismissed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:



WILLHITE, ACTING P. J.                          CURREY, J.



                                3